Detailed Action 
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	Information Disclosure Statement (IDS) filed 07/29/2020 has been reconsidered with clarification from applicant and as such has been entered appropriately. 

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 1 disclosing a system for controlling a lane departure system using a brake actuator.

	Regarding claim 1 the relevant art Yonezawa et al. (US Pre-Granted Publication No. US 2011/0022285 A1 hereinafter “Yonezawa”) in view of Watanabe (US Pre-Granted Publication No. US 2002/0185913 A1 hereinafter “Watanabe”) in view of Yamakado et al (US Patent No. US 9,296,374 B2 hereinafter “Yamakado”) discloses a lane departure device (Yonezawa [0004]) with a probability of departure (Yonezawa [0030]) with a preventative yaw movement (Yonezawa [0061]) with a brake actuator (Yonezawa [0063]) with lateral and longitudinal acceleration (Yonezawa [0016] [0041]) and controlling the break in order to prevent the yaw movement (Yonezawa [0052]) but fails to disclose wherein the first acceleration is greater than the estimated value by a predetermined amount based on motion of the vehicle. Specifically, the relevant art fails to disclose “A lane departure preventing device comprising at least one electronic control unit configured to: when there is a likelihood that a vehicle will depart from a traveling lane in which the vehicle travels, calculate a prevention yaw moment, the prevention yaw moment for preventing departure of the vehicle from the traveling lane, and control a brake actuator configured to apply a braking force to a vehicle wheel such that the prevention yaw moment is applied to the vehicle; acquire a first lateral acceleration and a longitudinal acceleration, the first lateral acceleration and the longitudinal acceleration being generated in the vehicle when the prevention yaw moment is applied; determine whether the first lateral acceleration is greater than an estimated value of the first lateral acceleration by a first predetermined value, the estimated value of the first lateral acceleration being estimated, from motion characteristics of the vehicle, to be generated in the vehicle due to application of the prevention yaw moment when the longitudinal acceleration is generated in the vehicle due to application of the prevention yaw moment; and control the brake actuator such that the braking force is less than a target braking force, the target braking force being required to apply the prevention yaw moment to the vehicle, when it is determined that the first lateral acceleration is greater than the estimated value by the first predetermined value.”. 

	Claims 2-9 are also allowed due to their dependence on claim 1. Claims 10-11 are also allowed for similar reasons as those found above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050096829 A1 discloses a yaw control for a vehicle lane drift controller with a brake actuator 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664